     Case 1:20-cv-00250-NONE-JLT Document 27 Filed 12/28/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOHNATHAN L. HILL,                             Case No. 1:20-cv-00250-NONE-JLT (PC)

12                        Plaintiff,                 ORDER SETTING VIDEO
                                                     SETTLEMENT CONFERENCE
13           v.
                                                     Date: February 23, 2021
14    J. DUNCAN, et al.,                             Time: 1:00 p.m.

15                        Defendants.
16

17          On September 22, 2020, the Court stayed this matter and directed the parties to file a

18   notice indicating whether they agree to participate in an early settlement conference. (Doc. 21.)

19   The parties filed notices that they agree to do so. (Docs. 23, 25.) Accordingly, the Court

20   ORDERS:

21          1. This matter is set for a settlement conference via Zoom before the undersigned on

22                February 23, 2021, at 1:00 p.m.

23          2. This matter remains stayed until the completion of the settlement conference.

24          3. Defense counsel shall arrange for Plaintiff’s participation in the conference. Prior to

25                the conference, counsel shall contact the undersigned’s courtroom deputy at

26                shall@caed.uscourts.gov to arrange for the Zoom videoconference connection

27                information. The Court will issue a writ of habeas corpus ad testificandum, as

28                appropriate.
     Case 1:20-cv-00250-NONE-JLT Document 27 Filed 12/28/20 Page 2 of 3


 1         4. Each party or a representative with full authority to negotiate and enter into a binding

 2            settlement agreement shall participate in the conference. The failure of any counsel,

 3            party, or authorized person subject to this order to participate in the conference may

 4            result in the imposition of sanctions.

 5         5. Consideration of settlement is a serious matter that requires thorough preparation prior

 6            to the settlement conference. Participants in the conference must be prepared to

 7            discuss the claims, defenses, and damages.

 8         6. The parties shall submit confidential settlement conference statements no later than

 9            February 9, 2021. Plaintiff shall mail his statement, clearly captioned “Confidential
10            Settlement Conference Statement,” to United States District Court, Attn: Magistrate

11            Judge Jennifer L. Thurston, 2500 Tulare Street, Room 1501, Fresno, CA 93721.

12            Defendants shall email their statement to jltorders@caed.uscourts.gov.

13            Once the parties have submitted their statements, they shall file a “Notice of
14            Submission of Confidential Settlement Conference Statement” with the court. The
15            confidential settlement conference statements themselves should not be filed with the
16            court nor served on the opposing party.
17         7. The confidential settlement conference statements should be no longer than 5 pages in
18            length, typed or neatly printed, and include:
19            a. A brief summary of the facts of the case;
20            b. A brief summary of the claims and defenses of the case, i.e., the statutory,
21                constitutional, or other grounds upon which the claims are founded;
22            c. A forthright discussion of the strengths and weakness of the case and an evaluation
23                of the likelihood of prevailing on the claims or defenses, from the party’s
24                perspective, and a description of the major issues in dispute;
25            d. An estimate of the party’s expected costs and time to be expended for further
26                discovery, pretrial matters, and trial;
27            e. A summary of past settlement discussions, if any; a statement of the party’s
28                current position on settlement, including the amount the party would offer and
                                                       2
     Case 1:20-cv-00250-NONE-JLT Document 27 Filed 12/28/20 Page 3 of 3


 1                  accept to settle (in specific dollar amounts); and a statement of the party’s

 2                  expectations for settlement discussions;

 3               f. A list of the individuals who will be attending the conference on the party’s behalf,

 4                  including names and, if appropriate, titles; and,

 5               g. If a party intends to discuss the settlement of any other actions or claims not raised

 6                  in this suit, a brief description of each action or claim, including case number(s), as

 7                  applicable.

 8
     IT IS SO ORDERED.
 9
10      Dated:     December 28, 2020                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        3
